*653“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and its determinations regarding the credibility of witnesses are entitled to great weight on appeal” (Matter of Genzen v Genzen, 74 AD3d 1196 [2010]). Here, the record supports the Family Court’s determination that the petitioner established, by a preponderance of the evidence, that the appellant committed certain family offenses, and also reveals the existence of aggravating circumstances justifying the Family Court’s five-year order of protection with respect to the petitioner and the parties’ two youngest children (see Matter of Williams v Maise, 85 AD3d 933 [2011]; Matter of Kaur v Singh, 73 AD3d 1178 [2010]; Matter of Gonzalez v Acosta, 73 AD3d 921 [2010]; Matter of Dell’Isola v Dell’lsola, 19 AD3d 488 [2005]).
The appellant’s remaining contentions are without merit. Florio, J.E, Balkin, Belen and Chambers, JJ., concur.